DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendment made to claim 1 reciting “a planar surface, and the working surface of each hard abrasive grain of the plurality of hard abrasive grains has a uniform height” is not supported by the original disclosure of the present Application under examination. Although Figure 4 appears to show “planar surface” for the abrasive grains, the original specification contradicts any interest to have planar surface especially in light of the fact that the original disclosure of the present Application under examination prefers sharpness for the abrasive grains (see specification, page 3, lines 23-25; page 4, lines 22-26). Furthermore, there is no support for “uniform height” for the abrasive grains; there is no disclosure in the description of the specification, and Figure 4, in fact, does not show any uniform height because there is at least one grain which clearly has a shorter height than the rest. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,319,108 to Adefris et al. (hereinafter Adefris).

	With respect to claim 1, Adefris teaches an abrasive article comprising a backing having a first and second major surfaces, wherein a plurality of ceramic abrasive composites are distributed throughout a first major surface and affixed to the backing (abstract, Figures 1 and 4; cols. 2 and 3). The disclosure on abrasive composites is taken to read on and render obvious the claimed hard abrasive grains. Moreover, it is evidenced and shown by Figures, especially Figures 1 and 4, that the working surface of each of the plurality of abrasive composites is a “planar surface”. Adefris teaches that it is preferred that the abrasive composites have approximately the same size in all dimensions, for example, a cube (col. 8, lines 25-28).
Furthermore, Adefris discloses an embodiment in which it is preferred that the height of the abrasive composites be constant across the abrasive article (col. 3, lines 59-65). Thus, the reference renders “the working surface of each hard abrasive grain of the plurality of hard abrasive grains has a uniform height” obvious. 
Adefris, additionally, teaches that the abrasive composites are separate and spaced apart and can be distributed in random and non-random pattern wherein about 25-75% of the surface area of the backing is covered with the abrasive composites (col. 4, lines 8-20); this is taken to render the claimed “ratio of a total area of a plurality of such working surfaces to an area of an imaginary plane smoothly connecting the plurality of working surface being 5% or more and 30% or less” obvious.  
Finally, the coated abrasive article of Adefris utilizes a binder to hold/affix the abrasive composites onto the backing; Adefris teaches a metal preshoot coating (reference no. 48 in Figure 4) which is applied to the backing to “increase the adhesion of the subsequently applied coating” (col. 4, line 60 to col. 5, lines 5; cols. 10-13). Also, Adefris teaches the application of a size coating (reference no. 54, Figure 4).

With respect to claim 2, Adefris teaches that the size of their abrasive composites, which are taken to read on the claimed hard abrasive grains, is from 30-1000 microns (col. 3, line 66 to col. 4, line 7; and claim 63). The size of the abrasive composites ranges from 30 microns to 1000 microns, a ratio of a maximum diameter to a minimum diameter would end up having overlapping with the claimed ratio of 1.2 to 10 when taking the 30 microns as the minimum and the 1000 micron as the maximum.
Moreover, Adefris discloses that the average size of the ceramic abrasive composites is “at least” 3 times the average size of the abrasive particles, and that the abrasive particles have an average size of 0.05-200 microns (col. 7, lines 17-25). Thus, the reference is, again, taken to render the claimed ratio of a maximum diameter to a minimum diameter of 1.2-10 obvious due to the fact that average size of the composite starts from 3 times the average size of the individual abrasive particles in Adefris. Also, even if taking the preferred shape of the composite of Adefris (col. 8, lines 25-28) which is cube, the dimension in either side of a cube is taken to correlate to the claimed diameter. 

With respect to claim 3, although Adefris may not utilize the unit of “grains/cm2” to disclose the distribution density of the abrasive composites, as noted above, the reference discloses that typically between 25-75% of the backing is covered with abrasive composites (col. 4, lines 17-20). Most importantly, the reference discloses that the coverage may be increased in order to increase the cut rate (col. 4, lines 20-24); thus, the reference suggestion modification to the coverage with the aim of controlling the cut rate. As such, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have reached a distribution density of 50-1500 grains/cm2 or one which would have overlapping with this claimed range motivated by the fact that the reference is open to modifying the distribution of the abrasive composites to control the cut rate, and further motivated by the fact that according to MPEP 2144.05 II (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 4, Adefris teaches particles having a Mohs hardness of “at least” 8 and wherein such particles may be diamond (col. 7, lines , used in the abrasive composites. Adefris teaches that the abrasive composites may comprises about 10-90 parts by weight of abrasive particles (col. 7, lines 54-58). As such, although the reference may not literally disclose “Vickers hardness”, the fact that the Mohs hardness is “at least 8”, and that a large majority of the abrasive composites comprises abrasive particles such as diamond, it is expected of the abrasive composites of the reference, which are taken to read on the claimed hard abrasive grains, to render a Vickers hardness of 1000 or more and 16000 or less obvious. 

With respect to claim 6, as evidenced by the Figures, especially Figures 1 and 4, there is a single layer of abrasive composites, i.e. claimed hard abrasive grains, on the backing.

With respect to claim 7, Adefris teaches that the abrasive composites are affixed to the backing by one or more metal coatings which are preferably applied by electroplating process, and suitable metals are those such as nickel (col. 10, line 16 to col. 11, lines 2).

With respect to claims 8 and 9, Adefris teaches that the abrasive article can be in the form of a circular disc and rotated around its center axis (col. 13, lines 35-55; col. 12, lines 56-61); thus, rendering the claimed “rotary dresser” obvious, wherein such rotary dresser is a disk dresser. 

With respect to claim 10, said claim does not further limit the product of claim 1, which is the product under examination, but that claim 10 is drawn to an intended use of the claimed product, i.e. abrasive tool, of claim 1, and “for truing or dressing a grinding wheel used for processing a gear” does not result in any structural difference between the claimed invention of claim 1 and the prior art. As such, claim 10 is considered rejected with claim 1. 

Response to Arguments
Applicant’s arguments, see pages 2-8, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-4 and 6-10 under 35 U.S.C. 103 obviousness have been fully considered and, in view of the amendment made to claim 1, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adefris, as detailed out above.
It is, additionally, noted that as pointed out in the Advisory action mailed on 07/07/2022, the amendment to claim 1 is not found to be supported by the original disclosure of the present Application under examination, and as such, it has raised new 112(a) rejection as detailed out above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/
Primary Examiner, Art Unit 1731